     Case 8:19-cv-02590-TJS Document 6 Filed 09/19/19 Page 1 of 4




                                                     8:19-cv-02590-TJS




                                                                     D
                                                                         t
                                                                         O




                                                                 i




9/19/2019
Case 8:19-cv-02590-TJS Document 6 Filed 09/19/19 Page 2 of 4


8:19-cv-02590-TJS
    Case 8:19-cv-02590-TJS Document 6 Filed 09/19/19 Page 3 of 4




                                                    8:19-cv-02590-TJS




                                                                       D
                                                                           t
                                                                           O




                                                                   i



9/19/2019
Case 8:19-cv-02590-TJS Document 6 Filed 09/19/19 Page 4 of 4


8:19-cv-02590-TJS
